Citation Nr: 1047253	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from December 1968 to July 
1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in January 2008, a statement of the 
case was issued in October 2008, and a substantive appeal was 
received in December 2008.  A Board hearing was held in October 
2010.  The record was held open for 30 days until November 7, 
2010 to allow for the Veteran to submit additional evidence.    

At the Board hearing, the Veteran submitted additional evidence 
along with a waiver of RO consideration of this evidence.  
Nevertheless, as this case is being remanded for further 
development, the RO will have to opportunity to review this 
evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  VA treatment 
records show a current diagnosis of PTSD.  The Veteran has 
primarily claimed that his PTSD is due to two stressor incidents 
that occurred during the course of his duties as a military  
policeman while stationed in Korea from 1969 to 1970.  In 
statements of record and at the Board hearing, the Veteran 
described an incident that he witnessed between two service 
members that he knew where service member, C.E. was assaulted by 
service member, M.G., in a latrine.  C.E. survived and M.G. was 
subsequently arrested.  He indicated that this incident occurred 
at some point during November 1969 and January 1970.  

Further, he described another incident that occurred during this 
same time period where a fellow military policeman shot himself 
and the Veteran discovered the body.  Although, the Veteran could 
not remember the service member's name, he provided that he was 
in his unit, Battery D, 4th Battalion (HERC), 44th Artillery.  
The Board believes that the Veteran has provided sufficient 
detailed information to allow for and attempt to verify these 
stressor incidents.  The RO should take appropriate action 
contact U.S. Army and Joint Services Records Research Center 
(JSRRC) to request verification of the claimed stressors.  
Further, the RO should take any further appropriate steps deemed 
necessary to verify these stressors.  If one of these incidents 
is verified, the Veteran should be afforded an appropriate VA 
psychiatric examination. 

Lastly, the Veteran has indicated that he has received continuous 
treatment at the VA for his PTSD.  However, the most recent 
treatment records associated with the claims file are from 
November 2006.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain VA treatment 
records from November 2006 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain copies of all VA treatment 
records from November 2006 to the present.
 
2.  The RO should take appropriate action 
to contact  U.S. Army and Joint Services 
Records Research Center (JSRRC) to request 
verification of the following claimed 
stressors:  1) from November 1969 to 
January 1970, service member C.E. being 
assaulted by service member, M.G., in a 
latrine, at the same location where the 
Veteran was stationed; and 2) from November 
1969 to January 1970, fellow service member 
in the Veteran's unit, Battery D, 4th 
Battalion (HERC), 44th Artillery, shot 
himself.  Further, the RO should take any 
further appropriate steps deemed necessary 
to verify these stressors.  

3.  If and only if, the RO determines that 
a claimed stressor has been verified, the 
Veteran should be afforded an appropriate 
VA psychiatric examination.  The claims 
file must be made available to the examiner 
for review and the examiner should be 
expressly informed of the particular 
stressor(s) that has been verified.  After 
reviewing the claims file and examining the 
Veteran, the examiner should then clearly 
indicate whether or not the Veteran suffers 
from PTSD and, if so, whether it is related 
to any verified stressor.

4.  Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


